Johnson, C. J., delivered the opinion of the court. The record and assignment of errors present but one question, for the consideration, and decision of this court. The question is, did the circuit court err in overruling the defendant’s motion for a new trial. The motion itself, as copied into the transcript, contains numerous objections to the judgment, and, amongst others, that the court erred as well in giving instructions that were wrong as in refusing others that should have been given. ' Whether these grounds of objection are sustained by the facts of the case, we are unable to determine, as the defendant below has wholly failed to reserve the points and bring them before us in the manner pointed out by law. In order to ascertain whether the court erred or not in overruling the motion for a new trial, it will be necessary to inquire, first, whether the plaintiff below established his case by such proof as to warrant the verdict rendered in his favor; secondly, whether the damages assessed by the jury were excessive; and thirdly, whether the verdict itself is responsive to the issues joined between the parties to the action. After a careful inspection of all the testimony adduced upon the trial, we have not been able to discover the slightest discrepancy between the statements of the witnesses who were present, and saw the transaction. They all concur in establishing the guilt of the defendant, in so clear and explicit a manner as to leave no doubt in the mind of, any reasonable being. The verdict, therefore, so far from .being contrary to the evidence, is in strict accordance with, and fully sustained by it.' The question of excess of damages, we conceive, is not entitled to one moment’s consideration. The circumstances as detailed by the witnesses, were exceedingly aggravated,.and would have’warranted a much severer, and more exemplary punishment.- We now come to consider the third and last objection. The defendant below interposed his plea of the general issue, and also his special plea of justification. Issues were formed upon both pl-eas. The record shows that the jury were swoni to try the issues joined, and that they- found for the plaintiff, and assessed his damages at the sum of three hundred dollars. This finding clearly covers, both issues; for they were sworn to try the,issues.made up by the pleadings; and the response is, they find for the plaintiff. A general verdict is held to 'be good on two issues, when the finding necessarily shows that the subject matter of-both issues was determined by the verdict, and so it was ruled in the case of Login vs. Elder, 1 Burr. 383. 1 J. J. Marsh. 314, 316, Bates vs. Lewis. This doctrine was also recognized in the case of Wilson vs. Bushnell, decided by this court at the Januáry term, 1839. See Wilson vs. Bushnell, 1 Ark. Rep. 469, ’70, ’71. The verdict in this case is undoubtedly good, as it finds the facts put in issue by the parties in such manner that a valid judgment can be pronounced'in the case. It is therefore believed that there is no error in the decision of the circuit court, in overruling the defendant’s- motion for a new trial. Judgment affirmed.